Susan
Williams
                                 Cite as 2013 Ark. App. 486
2018.12.
27               ARKANSAS COURT OF APPEALS
11:28:02
-06'00'                                 DIVISION IV
                                        No. E-12-1135


THE LAW OFFICES OF CRAIG L.                        Opinion Delivered   SEPTEMBER 11, 2013
COOK
                    APPELLANT                      APPEAL FROM THE ARKANSAS
                                                   BOARD OF REVIEW
V.                                                 [NO. 2012-BR-02795]


DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, and JUNE
GURGEL-ANTESKI
                    APPELLEES                      REBRIEFING ORDERED



                             KENNETH S. HIXSON, Judge


       The Law Offices of Craig L. Cook (hereinafter “Cook” or “the law firm”) appeals the

decision of the Arkansas Board of Review that awarded unemployment-compensation

benefits to appellee June Gurgel-Anteski. The claimant was found to have been an employee

of the law firm who was discharged for reasons other than misconduct connected with the

work. Cook contends that the findings are not supported by substantial evidence, requiring

reversal. We order rebriefing.

       Arkansas Supreme Court Rule 4-2 (2012) sets forth the requirements for appellate

briefs. In this instance, appellant’s brief does not contain the decisions of the administrative

agency from which it appeals, namely the decisions of the Appeal Tribunal and Board of

Review, as part of the addendum. Those decisions must be included pursuant to Rule 4-

2(a)(8)(A)(i). Additionally, appellant’s brief includes an abstract of the testimony, but it does
                                 Cite as 2013 Ark. App. 486

not include material “colloquies between the court and counsel” as mandated by Rule 4-

2(a)(5)(A). The transcript reflects a discussion on the record prior to testimony being taken

about the issues presented for decision, which is essential for us to determine what is properly

before us for review. We order appellant to include an abstract of that colloquy. Pursuant

to Rule 4-2(b)(3), we afford appellant the opportunity to cure these deficiencies within fifteen

days of the date of this opinion. Failure to file a compliant brief within fifteen days could

result in the Board’s decision being summarily affirmed for noncompliance with our rules.

After service of the substituted abstract, brief, and addendum, the Department of Workforce

Services shall have an opportunity to revise or supplement its brief in the time prescribed by

the court, or to rely on the brief previously filed in this appeal. See Moody v. Director, 2013
Ark. App. 350.

       Rebriefing ordered.

       WHITEAKER and VAUGHT, JJ., agree.

       The Law Offices of Craig L. Cook, by: Trella A. Sparks and Craig L. Cook, for appellant.

       Phyllis A. Edwards, for appellee.




                                               2